Affirmed and Opinion filed January 28, 2014.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-12-00618-CV


              IN THE INTEREST OF S.A.H., A MINOR CHILD


                    On Appeal from the 312th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2006-22737

                                  OPINION


      This is a parent’s appeal from a child custody modification order granting
the child’s Great Aunt certain status and rights in relation to the child. In a divorce
decree dissolving the marriage of S.A.H’s parents, the trial court named both
parents as joint managing conservators and granted Mother the exclusive right to
establish S.A.H.’s primary residence. In the subsequent modification order from
which this appeal is taken, the court again named both parents as joint managing
conservators, but additionally named S.A.H.’s maternal Great Aunt, with whom
S.A.H. had been living for an extended period of time, as joint managing
conservator. The court further granted Great Aunt the exclusive right to establish
S.A.H.’s primary residence.

       In five issues, Mother1 contends that (1) section 156.101 of the Texas
Family Code, which governs modifications, is unconstitutional—both facially and
as applied in this case—because it permitted the trial court to award primary
custody to a nonparent without application of a “parental presumption”2; (2) the
evidence is legally and factually insufficient to support the trial court’s findings
that Mother voluntarily relinquished the primary care and possession of S.A.H. for
at least six months and that the modification order was in the child’s best interest;
(3) the court abused its discretion in imposing an injunction prohibiting the parties
from associating with unrelated members of the opposite sex during periods of
possession; (4) the evidence was legally and factually insufficient to support the
trial court’s deviation from a standard possession order; and (5) the trial court
abused its discretion in permitting an expert to testify who had a conflict of
interest. In a footnote, Mother also suggests Great Aunt lacked standing to file her
Petition to Modify. We affirm.

                                       I. Background3

       S.A.H. was born on January 1, 2004. On October 23, 2006, the trial court
entered a final decree of divorce dissolving the parents’ marriage and naming them
joint managing conservators for S.A.H. As mentioned, Mother was awarded the
       1
         Mother is the appellant in this case. Father did not actively contest the case in the trial
court and does not do so on appeal.
       2
         Two amicus curiae briefs were filed in this case primarily regarding the constitutionality
of section 156.101. The Texas Attorney General’s Office asserts the section is constitutional,
and the University of Houston Law Center Civil Clinic argues the section is unconstitutional.
       3
         The background information in this opinion is taken primarily from a bench trial on the
issue of modification.

                                                 2
right to designate the child’s primary residence, and Father was given a “modified
standard possession order.” Over the following three years, Mother was frequently
unemployed, and Mother and S.A.H. frequently moved, including into a shelter on
two occasions, and lived with several different men, at least two of whom were
convicted felons.

      In October 2009, Mother and Great Aunt both attended a family gathering.
It was the first time in about 20 years that they had seen each other. Although
Great Aunt had not previously met S.A.H., then age five, Mother allowed him to
go home overnight with Great Aunt, who lived in Houston. Great Aunt returned
S.A.H. to Mother in Jefferson, Texas the next day. Shortly thereafter, Mother
called Great Aunt, and the two arranged for Great Aunt to take S.A.H. because
Mother recently had broken up with her boyfriend and had no place to stay. It was
understood between them that Great Aunt would keep S.A.H. until Mother “got her
life together.”

      To facilitate Great Aunt’s care of S.A.H., Great Aunt had drafted, and
Mother signed, a Durable Power of Attorney, which provided Great Aunt with “all
of the rights and responsibilities for enrolling [S.A.H.] in school, obtaining and
providing medical treatment, and providing [S.A.H.] with shelter.” The document
further states that “[Great Aunt] will remain power of Attorney [sic] for [S.A.H.]
until [Mother] is able to provide a stable living environment, including and not
limited to medical and housing that both [Great Aunt] and [Mother] has mutual
agreement [sic].” Mother asserted that at the time she handed S.A.H. over to Great
Aunt, Mother inquired whether she should forward the child support payments
(presumably from Father) to Great Aunt, but Great Aunt told her to keep them.
Great Aunt stated that at the time she took possession of S.A.H., she “really didn’t
think about” whether the arrangement would be temporary or permanent, but when

                                         3
Mother did not ask for his return after fourteen months, Great Aunt believed she
would have S.A.H. forever.           The record contains significant evidence
demonstrating a high quality of life for S.A.H. while living with Great Aunt and
her husband, including participation in such activities as little league baseball and
cub scouts.

      The record contains conflicting testimony regarding the degree to which
Mother attempted to be involved in S.A.H.’s life after turning him over to Great
Aunt. Mother testified that Great Aunt actively frustrated her attempts to see
S.A.H. over the next fourteen months by restricting her access, claiming the family
was busy when Mother wanted to see S.A.H., and not inviting her to events
involving S.A.H. Mother appears to concede, and there is evidence to establish,
that she only visited S.A.H. on a handful of occasions over the approximately
fourteen-month period between the time Mother left S.A.H. with Great Aunt and
Great Aunt filed the petition to modify. These visits typically were brief and
included spending Christmas at Great Aunt’s home, spending time with S.A.H. at a
McDonald’s restaurant, taking him to see drag races (that apparently were rained
out), and taking him camping once (although apparently not overnight). The
paucity of visits apparently continued even after Mother moved to the Houston
area in January 2010.

      Great Aunt acknowledged not inviting Mother to several family events but
denied ever telling Mother that she could not come visit because they were busy or
had plans.    Great Aunt insisted that over the fourteen months, Mother never
“stepped up” to provide care, custody, or control of S.A.H.             Great Aunt
additionally maintained that Mother voluntarily relinquished all care, custody, and
control to Great Aunt and never asked Great Aunt to return S.A.H. to her or did
anything to indicate she wanted him returned.

                                         4
       On January 1, 2011, without having made prior arrangements with Great
Aunt, Mother arrived at Great Aunt’s house to take back possession of S.A.H.
Mother stated that at that time, she felt she was financially and personally stable
enough to take S.A.H. back and that she had revoked the power of attorney. She
had a full-time job and was living with a boyfriend that Mother described as her
fiancé (Fiancé). When they arrived at the Great Aunt’s house, however, S.A.H.
was at a local restaurant celebrating his birthday.4

       On January 3, Great Aunt filed a Petition to Modify in the district court with
continuing jurisdiction, alleging that Mother had voluntarily relinquished primary
care and possession of S.A.H. to her for at least six months and requesting that she
be named sole managing conservator of the child and given the right to designate
the child’s primary residence.         On February 8, 2011, the trial court entered
temporary orders appointing Mother and Great Aunt as joint managing
conservators, and giving Great Aunt primary custody and Mother visitation rights
designed to gradually increase over time. During this period, Mother and Fiancé
allegedly punished S.A.H. by forcing soap into his mouth.                    The trial court
thereafter entered a mutual injunction restricting the parties from possession of
S.A.H. in the presence of an unrelated person of the opposite sex with whom the
party had a dating or intimate relationship. The court further restrained the parties
from using corporal punishment, which Mother had acknowledged inflicting.

       In its Final Order of Modification, the court named Mother, Father, and


       4
          Regarding this occurrence, Mother states in her brief: “Although the Mother and her
fiancé had made arrangements for the return of S.A.H. and drove to the Great Aunt’s home to
pick him up, the Great Aunt refused to surrender S.A.H. and instead filed suit two days later. 3
RR 147; 4 RR 41.” The record citations given, however, do not support the statements made.
Instead, Mother acknowledged she did not contact [Great Aunt] before appearing at her house.
There is no mention of any refusal by [Great Aunt] to return the child. As stated, S.A.H. was at
his birthday party at the time.

                                               5
Great Aunt as joint managing conservators, gave Great Aunt the exclusive right to
designate the child’s primary residence, gave Mother and Father each a modified
standard possession order, and made the injunction against possession around
unrelated members of the opposite sex permanent. In its findings of fact and
conclusions of law, the court found that Mother had “voluntarily relinquished the
primary care, custody, and possession of the child to . . . [Great Aunt] for at least
six months” and that such relinquishment was not a result of any military duty.5
The court further stated there were “serious concerns regarding the veracity of the
testimony of [Mother] as to the relinquishment events and factors.” The court also
concluded that appointing Great Aunt, Mother, and Father as joint managing
conservators and granting Great Aunt exclusive right to designate the child’s
primary residence were in S.A.H.’s best interests.

       II. Constitutionality of Section 156.101 and the Parental Presumption

       Mother contends in her first issue that section 156.101 of the Texas Family
Code, setting forth permissible grounds for modifying custody orders, is
unconstitutional because it does not impose a parental presumption that must be
overcome before rights can be taken from a parent and given to a nonparent.6 Such
a presumption is found in Chapter 153 of the Family Code, which governs original
suits involving conservatorship, possession, and access of children. See Tex. Fam

       5
         See Tex. Fam. Code § 156.101(a)(3) and (b). It is undisputed that Mother’s conduct
was not a result of any military duty.
       6
          While Mother presents a thorough analysis of the constitutional question raised, she
relies primarily on the United States Supreme Court’s opinion in Troxel v. Granville, 530 U.S.
57 (2000). In Troxel, the Court held a Washington visitation statute unconstitutional as applied
because it permitted “[a]ny person” to petition for visitation rights “at any time” and authorized
granting visitation whenever the trial court determined that “visitation may serve the best interest
of the child.” Id. at 60, 73. The Court specifically stated that awarding grandparents visitation
rights in that case—based only on the trial court’s belief that it was in the children’s best
interest—violated the mother’s due process right to make decisions regarding the care, custody,
and control of her children. Id.

                                                 6
Code § 153.131(b) (establishing rebuttable presumption that a parent is to be
appointed as managing conservator).        Chapter 153 also establishes bases for
rebutting the presumption, including sections 153.131(a) (when appointment of a
parent “would significantly impair the child’s physical health or emotional
development”), 153.131(b) (when there is a finding of a history of family violence
involving the parent, and 153.373 (when “the parent has voluntarily relinquished
actual care, control, and possession of the child to a nonparent . . . for a period of
one year or more [and] the appointment of the nonparent . . . as managing
conservator is in the best interest of the child”) (emphasis added).           Id. §§
153.131(a) and (b), 153.373; see also Critz v. Critz, 297 S.W.3d 464, 470 (Tex.
App.—Fort Worth 2009, no pet.) (discussing methods for rebutting the parental
presumption contained within Chapter 153).

      Family Code Chapter 156 governs proceedings seeking modification of child
support orders such as Great Aunt initiated in the present case. See Tex. Fam.
Code §§ 156.001-.410.       It does not contain any provisions either expressly
recognizing a parental presumption or providing methods to rebut such a
presumption. Section 156.101, the section Mother contends is unconstitutional,
permits modification of custody orders when it is in the best interest of the child
and either (1) circumstances have materially and substantially changed, (2) the
child is 12 years of age or older and has expressed a custody preference to the
court, or (3) the conservator who has the exclusive right to designate the primary
residence has voluntarily relinquished primary care and possession of the child for
at least six months. Id. § 156.101(a). It contains no express reference to a parental
presumption.

      In In re V.L.K., the Texas Supreme Court confirmed that no parental
presumption applies in modification proceedings. 24 S.W.3d 338, 343 (Tex. 2000)

                                          7
(overruling challenge to jury charge that included an instruction that no parental
presumption applied to determination of custody in modification proceeding). The
court explained that in modification proceedings there may be concerns for the
child’s stability not present in original actions. Id. The V.L.K. court, however, did
not address any constitutional challenges. Id.7; see also Spencer v. Vaughn, No.
03-05-00077-CV, 2008 WL 615443, at *8 & n.4-5 (Tex. App.—Austin March 6,
2008, pet. denied) (mem. op.) (rejecting application of Troxel and Chapter 153 in
modification context and instead applying V.L.K. and Chapter 156); In re M.A.S.,
No. 04-06-00629-CV, 2007 WL 2608552, at *1-2 & n.1 (Tex. App.—San Antonio
Sept. 12, 2007, no pet.) (mem. op.) (mentioning Troxel but following V.L.K. in
holding trial court erred in applying parental presumption in modification case,
although constitutional issue was not explicitly raised).

       In In re M.N.G., the Fort Worth Court of Appeals considered and rejected a
constitutional challenge to section 156.101 similar to the one Mother raises here:
that failure to apply the parental presumption in a modification proceeding denies a
parent due process. 113 S.W.3d 27, 32-36 (Tex. App.—Fort Worth 2003, no
pet.).8 This court has not taken a position regarding the constitutionality of section
156.101. See In re C.A.M.M., 243 S.W.3d 211, 218-20 (Tex. App.—Houston
[14th Dist.] 2008, pet. denied) (declining to address constitutional issue because
appellant/father did not request appointment as sole managing conservator for the

       7
         V.L.K. issued 17 days after the United States Supreme Court’s Troxel opinion was
issued. See supra n.6.
       8
          The M.N.G. court held that a parent’s due process rights, as recognized in Troxel, are
adequately protected by section 156.101. 113 S.W.3d at 32-36. Among other analyses, the court
pointed out that in the modification context, the State has a compelling interest to protect a
child’s need for stability and that in requiring a showing of best interest, the section had been
interpreted by courts to include consideration of acts or omissions of the parent and whether a
change in custody would be harmful to the child. Id. at 34-35 (citing Holley v. Adams, 544
S.W.2d 367, 371-72 (Tex. 1976) and its progeny).

                                               8
child or the right to designate the child’s primary residence in his pleadings and
only raised the issues after the order of modification was entered).9 And we need
not do so now. We hold that, even if a parental presumption applied, the trial court
did not err in granting certain rights to Great Aunt under other unchallenged
sections of the Texas Family Code; therefore, we need not resolve the
constitutional issue raised. See In re B.L.D., 113 S.W.3d 340, 349 (Tex. 2003)
(“As a rule, we only decide constitutional questions when we cannot resolve issues
on nonconstitutional grounds.”); In re J.F.C., 96 S.W.3d 256, 277-79 (Tex. 2002)
(orig. proceeding) (holding evidence conclusively established one ground for
termination, making alleged charge error of constitutional dimensions harmless);
In re R.T.K., 324 S.W.3d 896, 899-901 (Tex. App.—Houston [14th Dist.] 2010,
pet. denied) (holding in suit seeking modification of prior conservatorship that
even if parental presumption applied, it had been rebutted); cf. Behzadpour v.
Bonton, No. 14-09-01014-CV, 2011 WL 304079, at *3 n.2 (Tex. App.—Houston
[14th Dist.] Jan. 27, 2011, no pet.) (mem. op.) (holding that, even if presumption
that attorney possessed actual authority to enter settlement applied to facts of case,

       9
          In C.A.M.M., we also discussed the concern for stability as a driving force behind the
lack of a parental presumption in Chapter 156:
       By including the parental presumption in original suits affecting the parent-child
       relationship but not in suits for modification of conservatorship, the Legislature
       balanced the rights of the parent and the best interest of the child. On one hand,
       “the interest of parents in the care, custody, and control of their children” has been
       described as “perhaps the oldest of the fundamental liberty interests” recognized
       by the United States Supreme Court. On the other hand, it is the public policy of
       this State to resolve conservatorship disputes in a manner that provides a
       safe, stable, and nonviolent environment for the child.
       The Legislature has determined that when these two interests compete . . . the
       child’s interest in stability prevails over the parent’s right to primary possession.
       Thus, when statutory requirements are met, the parent’s right to primary
       possession must yield to the child’s right to a safe, stable home.
243 S.W.3d at 216; see also In re R.T.K., 324 S.W.3d 896, 900-01 (Tex. App.—Houston [14th
Dist.] 2010, pet. denied) (quoting C.A.M.M.).

                                                 9
the presumption had been rebutted by affirmative proof the attorney was not so
authorized).

         A. Even if a Parental Presumption applied, it was rebutted

               1. Mother’s Trial Arguments

         Mother urged throughout the pretrial proceedings and the trial itself that the
case should properly be considered an original action and not a modification.
Mother argued that, since Great Aunt had not been a party to the original suit, i.e.,
the divorce action between Mother and Father, she could not file a modification of
the child custody orders resulting from that action. Mother argued this point on
several occasions to the court (before and after the presentation of evidence), and
in a motion to dismiss and a related trial brief. Mother further argued the statutory
presumption that parents should be named managing conservators applied in the
case and must be rebutted before Great Aunt could be named managing
conservator with the right to designate S.A.H.’s primary residence. See Tex. Fam.
Code §153.131.         Additionally, Mother asserted the only ground Great Aunt
pleaded that could rebut the presumption was voluntary relinquishment under
section 153.373.10       On these bases, Mother requested either that the case be
dismissed without prejudice to refiling as an original suit or that the trial court
bifurcate the issues and resolve the section 153.373 voluntary relinquishment issue
first.

         After the close of evidence on the final day of trial, March 8, 2012, counsel
for both parties, the amicus attorney for S.A.H., and the trial judge renewed

         10
           Under section 153.373, the presumption that a parent should be named or retained as
managing conservator is rebutted by proof “the parent has voluntarily relinquished actual care,
control, and possession of the child to a nonparent . . . for a period of one year or more [and] the
appointment of the nonparent . . . as managing conservator is in the best interest of the child.”
Tex. Fam. Code § 153.373.

                                                10
discussion of these contentions on the record. At the conclusion of the discussion,
the judge stated he would set oral argument on Mother’s motion to dismiss a week
later to give all parties time to research and prepare. On March 16, 2012, Mother’s
counsel argued briefly that section 156.101, providing grounds to support
modification, was unconstitutional both facially and as applied in this case.
Counsel specifically asserted the section was unconstitutional under the dictates of
the United States Supreme Court’s analysis in Troxel v. Granville, 530 U.S. 57
(2000). Counsel then returned to his argument that Mother had not voluntarily
relinquished her rights and responsibilities regarding S.A.H.11 Mother later made
more comprehensive arguments on the constitutionality of section 156.101 in her
“Motion to Modify, Correct or Reform, or in the Alternative Motion for New
Trial,” which she filed after the court entered its modification order.12

               2. Application of unchallenged Section 153.373

       If we assume Mother’s appellate argument is correct—that section 156.101
is unconstitutional because it disregards the parental presumption—we would look
to another, unchallenged section of the Family Code to determine rights to
S.A.H.’s custody. See generally In re J.W.T., 872 S.W.2d 189, 190-91 (Tex. 1994)
(discussing interrelated nature of several provisions spanning different chapters of

       11
          As will be discussed, the concept of voluntary relinquishment comes into play in this
case in several ways. Counsel apparently was arguing it as a ground for modification under
section 156.101. Although Mother again suggests in a footnote in her brief that Great Aunt
should have filed this case as an original action under Chapter 153, Mother does not raise this as
a ground for reversing the trial court’s order of modification.
       12
           See supra n.6. Mother contends that section 156.101 is unconstitutional for essentially
the same reasons as the Washington visitation statute addressed in Troxel: it permits
infringement of her parental rights based essentially on the trial court’s own view of the best
interest of the child. Mother contends that to pass constitutional muster, the Texas statue needed
to require (or the court needed to find) either that she was an unfit parent or that actual or
potential harm would result to the child if she was given primary custody, also citing Parham v.
J.R., 442 U.S. 584, 603 (1979). We discuss this argument more fully below.

                                               11
the Family Code); R.T.K., 324 S.W.3d at 899-901 (considering rebuttal of parental
presumption under Chapter 153 in suit filed by nonparent subsequent to original
divorce action between parents). Mother’s argument to the trial court suggests we
look to section 153.373. As discussed, Mother’s counsel repeatedly urged the trial
court to make a determination regarding voluntary relinquishment under this
section, arguing it was the only ground for rebutting the parental presumption
Great Aunt had properly pleaded. If courts were required to apply a parental
presumption in modification suits involving both a parent and a nonparent such as
is required under Chapter 153 for original suits, it would be reasonable to permit
rebuttal of that presumption via the grounds available under Chapter 153. See In re
J.M.W., No. 09-08-00295-CV, 2009 WL 6031287, at *7 (Tex. App.—Beaumont
Mar. 11, 2010, pet. denied) (mem. op.).13

       On appeal, however, Mother asserts that “Troxel imposes a requirement that
parental unfitness or actual or potential harm to a child be established as an
essential element for modification by a non-parent,” although neither section
153.131(b) nor section 153.373, which Mother has not challenged, contain such


       13
          Chapters 153 and 156 are both contained within Subtitle B (Suits Affecting the Parent-
Child Relationship) of Title 5 (The Parent-Child Relationship and the Suit Affecting the Parent-
Child Relationship) of the Texas Family Code. It is well-established that when part of a
statutory scheme is ruled unconstitutional, a court should endeavor to sever the unconstitutional
aspects and apply the remainder of the statutory scheme. See, e.g., Cash Am. Int’l Inc. v.
Bennett, 35 S.W.3d 12, 22-23 (Tex. 2000) (Owen, J., dissenting); Geeslin v. State Farm Lloyds,
255 S.W.3d 786, 797 (Tex. App.—Austin 2008, no pet.); see also Tex. Gov’t Code § 311.032 (c)
(providing that when any provision of a statute not containing its own statement regarding
severability is held invalid facially or as applied, the invalidity does not affect other provisions of
the statute or their application). Chapter 153 contains the legislature’s policy determinations
regarding rebuttal of the parental presumption in cases in which the parental presumption
applies. See Tex. Fam. Code §§ 153.131 and 153.373. If the parental presumption must
constitutionally apply to modifications under Chapter 156, at least when the party seeking
modification is a nonparent who was not a party to the first action, then the rebuttal provisions of
Chapter 153 should apply as the policy set forth by the legislature and for consistency’s sake
within Title 5, Subtitle B of the Family Code.

                                                 12
requirements.14 In fact, the Troxel court expressly declined to address whether a
showing of unfitness or harm is required before rights can be taken from a parent
and given to a nonparent. 530 U.S. at 73 (plurality op.); see also id. at 77 (Souter,
J., concurring in judgment); id. at 86 (Stevens, J., dissenting) (“[W]e have never
held that the parent’s liberty interest in [the parent-child] relationship is so
inflexible as to establish a rigid constitutional shield, protecting every arbitrary
parental decision from any challenge absent a threshold finding of harm.”); id. at
97–99 (Kennedy, J., dissenting); M.N.G., 113 S.W.3d at 32-33 (pointing out Troxel
court’s refusal to consider whether showing of unfitness or harm is constitutionally
required and concluding that it is not required).15 Indeed, the tenor of the Troxel
opinion suggests a reluctance to place strict mandates on state legislatures; the
Court balked only at what it called “the sweeping breadth” of the Washington
nonparental visitation statute and the “application of that broad, unlimited power in
this case” but did not dictate any bright-line rules for statutes affecting parental
rights. 530 U.S. at 73.

        In sum, even if Mother’s constitutional challenge to section 156.101 were
correct and a parental presumption had to be employed in this case, section
153.373 would permit the presumption to be rebutted under certain circumstances.

       14
         The Beaumont Court of Appeals rejected a constitutional challenge to sections 153.131
and 153.373 in J.M.V., 2009 WL 6031287, at *7.
       15
           Mother’s other citation for the proposition that a state may intrude upon a parent’s
rights only when there is a finding either the parent is unfit or there is a substantial risk of harm
to the child’s physical or mental health is equally unavailing. In Parham, the Supreme Court
considered an action brought on behalf of minor children challenging a Georgia law authorizing
voluntary admission of children to mental health facilities by their parents or guardians. 442
U.S. at 587-88. At no point in the opinion does the Court state the proposition for which Mother
cites the case. We acknowledge, however, that the question of whether Troxel or other Supreme
Court precedent requires a showing of harm or potential harm to children before a state can
interfere with parenting decisions is a subject of considerable disagreement among jurisdictions.
See, e.g., Jones v. Jones, 307 P.3d 598, 606-07 (Utah Ct. App. 2013) (collecting cases in
grandparent visitation context).

                                                13
We now consider whether one such circumstance, voluntary relinquishment, was
established on our record.

       B. Voluntary Relinquishment Under the Family Code, the Pleadings,
and the Court’s Findings

       The Family Code contains three relevant provisions regarding the rights of a
nonparent who has had possession of a child. Section 102.003 of the code grants
standing to file an action to “a person, other than a foster parent, who has had
actual care, control, and possession of the child for at least six months ending not
more than 90 days preceding the date of the filing of the petition.” Tex. Fam. Code
§ 102.003(9) (emphasis added).16 In a footnote in her brief, Mother suggests Great
Aunt does not have standing to bring the present action.17

       Pursuant to section 156.101, a court may modify a conservatorship order if
modification would be in the child’s best interest and, among other possibilities,
“the conservator who has the exclusive right to designate the primary residence of
the child has voluntarily relinquished the primary care and possession of the child
to another person for at least six months.” Id. § 156.101(a)(3) (emphasis added).
Great Aunt based her modification request on this subsection.

       Under section 153.373, the presumption that a parent should be named or
retained as managing conservator is rebutted by proof “the parent has voluntarily
relinquished actual care, control, and possession of the child to a nonparent . . . for
a period of one year or more, a portion of which was within 90 days preceding the
date of . . . filing of the suit [and] the appointment of the nonparent . . . as

       16
          Under section 156.002, a person who has standing as provided in Chapter 102 of the
Code may file a suit for modification. Id. § 156.002(b). This ground for modification does not
apply when the conservator relinquished care and possession during certain types of military
duties. See id. § 156.101(b). The trial court specifically found this was not the case here.
       17
            See infra n.30.

                                             14
managing conservator is in the best interest of the child.” Id. § 153.373 (emphasis
added).18     Even if Mother’s constitutional challenge to section 156.101 were
correct and a parental presumption had to be employed, section 153.373 provides
an unchallenged ground for rebutting that presumption. See J.M.W., 2009 WL
6031287, at *7-8 (holding voluntary relinquishment meeting requirements of
section 153.373 rebutted parental presumption and affirming appointment of
nonparent as joint managing conservator with right to establish primary residence).

       Great Aunt pleaded for a modification based on Mother’s voluntary
relinquishment of S.A.H.’s primary care and possession for at least six months.
The trial court, in its findings of fact, held that Mother “voluntarily relinquished
the primary care, custody, and possession of the child to . . . Great Aunt for at
least six months (emphasis added).” This finding does not exactly match any of
the three Family Code provisions discussed above, but appears to be a finding
aimed at modification under section 156.101(a)(3), only adding a finding that
Mother relinquished “custody” to Great Aunt for at least six months.19                          As
explained below, we conclude the evidence supports this finding and that, having
found voluntary relinquishment, undisputed evidence establishes that the
relinquishment lasted for a period of one year or more.20 Therefore, even if

       18
         Mother does not dispute that the relinquishment continued to within 90 days before
Great Aunt filed suit.
       19
          The court further specifically stated in its findings that there were “serious concerns
regarding the veracity of the testimony of [Mother] as to the relinquishment events and factors.”
Additionally, the trial court found that appointing Great Aunt as a joint managing conservator
(along with Mother and Father) and granting Great Aunt the right to designate primary residence
were in S.A.H.’s best interests. On appeal, no party challenges the trial court’s use of
nonstandard language in its findings of fact, particularly the addition of the term “custody” in its
voluntary relinquishment finding.
       20
         The question of voluntary relinquishment was hotly contested in the trial court before,
during, and after the presentation of evidence, and application of section 153.373 itself was
debated with Mother urging its application. In the light of these discussions, Great Aunt put on
evidence of relinquishment for over a year without objection from Mother. See, e.g., Kohannim
                                                15
Mother’s constitutional challenge to section 156.101 were correct and section
153.373 were the statute employed in this case, the trial court did not abuse its
discretion in awarding custody to Great Aunt

       C. Evidence of Mother’s Voluntary Relinquishment21

       A trial court’s modification order in a family law case may be reversed only
when it appears from the record as a whole that the trial court abused its discretion.
Wolford v. Stamper, 801 S.W.2d 108, 109 (Tex. 1990). Under this standard, legal
and factual sufficiency are not independent grounds for review, but are relevant
factors in determining whether the trial court abused its discretion. Flowers v.
Flowers, 407 S.W.3d 452, 457 (Tex. App.—Houston [14th Dist.] 2013, no pet.). A
trial court abuses its discretion when it acts arbitrarily or unreasonably or when it
clearly fails to correctly analyze or apply the law. See In re D.S., 76 S.W.3d 512,
516 (Tex. App.—Houston [14th Dist.] 2002, no pet.).

       The Family Code does not define “voluntarily relinquish” as that term is
used in section 153.373. In construing a statute, our aim is to determine and give
effect to the legislature’s intent, and we begin with the plain and common meaning
of the statute’s words. Tex. West Oaks Hosp., LP v. Williams, 371 S.W.3d 171,
177 (Tex. 2012). Among other options, “relinquish” is commonly defined as
meaning to “give up,” and “voluntarily” is defined as meaning “proceeding . . .


v. Katoli, No. 08-11-00155-CV, 2013 WL 3943078, at *7 (Tex. App.—El Paso July 24, 2013,
pet. filed) (“When evidence relevant to both a pled and an unpled issue has been admitted
without objection, the doctrine of trial by consent should not be applied unless clearly warranted.
A party’s unpled issue may be deemed tried by consent when evidence on the issue is developed
under circumstances indicating that both parties understood the issue was in the case, and the
other party failed to make an appropriate complaint.”).
       21
          As will be discussed below, in her second issue, Mother challenges the sufficiency of
the evidence to establish voluntary relinquishment in relation to the modification requirements
under section 156.101. In this section, we address those same arguments as they would apply to
voluntary relinquishment under section 153.373.

                                                16
from one’s own choice” or “done of one’s own free will without valuable
consideration or legal obligation.” Webster’s New Collegiate Dictionary 995,
1322 (9th ed. 1991). Thus, “voluntarily relinquish” can be construed as meaning
“to give up by one’s own free will.”

       Mother instead urges us to employ the definition crafted by the Fort Worth
Court of Appeals in Norman v. Norman, 683 S.W.2d 548, 550-51 (Tex. App.—
Fort Worth), rev’d on other grounds, 692 S.W.2d 655 (1985). In that case, the
court was defining the phrase in the specific context of a statute authorizing a
possessory conservator, in a suit for back child support, to interpose as an
affirmative defense to payment that he or she was providing actual support to the
child after the managing conservator voluntarily relinquished care, control, and
possession of the child. See Tex. Fam. Code § 14.09(3) (repealed, see now Tex.
Fam. Code § 157.008(a)); Norman, 683 S.W.2d at 550. The court defined the term
in that context to require an “affirmative agreement by the managing conservator”
to give care, control, and possession of the child to the possessory conservator.
Norman, 683 S.W.2d at 550. But see id. at 552 (Jordan, J., dissenting) (disagreeing
that such an agreement is required). Anything less than that, the court feared,
might tempt a possessory conservator “to induce a child to live with him” in order
to reduce his obligation to pay child support.              Norman, 683 S.W.2d at 550.
However, our analysis does not turn on whether we adopt the Norman court’s
definition because the evidence clearly established an affirmative agreement
existed between Mother and Great Aunt for Great Aunt to take over care, control,
and possession of S.A.H., and the trial court entered findings of fact in this regard
as well.22

       22
          As Mother points out, this court has utilized the Norman court’s definition in the same
context as it was written. See Chenault v. Banks, 296 S.W.3d 186, 191 (Tex. App.—Houston
[14th Dist.] 2009, no pet.) (assessing issue under Tex. Fam. Code § 157.008(a)). In Leighton v.
                                               17
       As discussed below, the evidence in this case supports the finding that
Mother voluntarily relinquished care, control, and possession of S.A.H. to Great
Aunt. While the trial court limited its relevant finding of fact to a statement that
Mother “voluntarily relinquished the primary care, custody, and possession of the
child to . . . Great Aunt for at least six months,” Mother does not cite anything in
the record, and we have uncovered nothing, suggesting that her voluntary
relinquishment of the child was for at least six months but less than a year.
Because there is no evidence that could support a finding that the relinquishment
lasted less than one year, there is no need to remand for further findings. See Foley
v. Capital One Bank, N.A., 383 S.W.3d 644, 649 (Tex. App.—Houston [14th Dist.]
2012, no pet.).

       It is undisputed that Mother placed S.A.H. into Great Aunt’s care and
possession during October 2009 without any legal obligation or other external
compulsion to do so and first sought to take him back in January 2011 when she
showed up at Great Aunt’s house but S.A.H. was not there. Mother indeed does
not dispute that, for this approximately fourteen-month period, Great Aunt had
possession and took care of the child. Although there is evidence Mother visited
with S.A.H. outside of Great Aunt’s presence on a few occasions, these visits were
always short in duration and apparently did not include any overnights. There is
extensive evidence that Great Aunt controlled all facets of S.A.H.’s life that a
parent normally would control for those fourteen months, from school and
extracurricular activities to medical treatment and birthday parties, and no
appreciable evidence that Mother controlled any of these facets of S.A.H.’s life


Court, we discussed the definition in the modification context; however, in that opinion, we did
not adopt the definition but only pointed out the appellant’s reliance on it and that the evidence
passed even that stringent test. 773 S.W.2d 63, 64-65 (Tex. App.—Houston [14th Dist.] 1989,
no writ).

                                               18
during that time period.23 Mother also did not financially support S.A.H. during
this time.24

       Mother emphasizes that the arrangement was expressly intended to be
temporary and not permanent, but she provides no citation or analysis for the
proposition that, under section 153.373, voluntary relinquishment must be intended
to be permanent. Neither the statute nor the analysis in Norman supports this
conclusion. 683 S.W.2d at 550.25          Mother further argues that there was no
affirmative agreement between her and Great Aunt. To the contrary, both women
testified that they agreed Great Aunt would keep S.A.H. until Mother “got her life
together.” The Power of Attorney further reflects this agreement.

       Mother next contends that the Power of Attorney only granted limited rights
to Great Aunt, such as enabling her to enroll S.A.H. in school and obtain medical
care for him, and argues that this limited grant of rights indicates Mother never
ceded full control of S.A.H. to Great Aunt.26                The purpose of the Power of

       23
           Although the Family Code uses the term “control” extensively, it offers no definition.
See Jasek v. Tex. Dep’t of Family and Protective Servs., 348 S.W.3d 523, 535 (Tex. App.—
Austin 2011, no pet.). It is typically defined as meaning “power or authority to guide or manage:
directing or restraining domination.” Webster’s Third New Int’l Dictionary 496 (2002); see also
Black’s Law Dictionary 378 (9th ed. 2009) (defining “control” as the “power to govern the
management and policies of a person”). The Jasek court concluded that “actual control” of a
child “means the actual power or authority to guide or manage or the actual directing or
restricting of the child, as opposed to legal or constructive power or authority to guide or manage
the child” and “the actual exercise of guidance, governance and direction similar to that typically
exercised by parents with their children.” 348 S.W.3d at 535. We agree with these definitions
for purposes of analyzing the control requirement of section 153.373.
       24
          Mother testified that when she handed S.A.H. over to Great Aunt, she asked Great
Aunt whether she should forward the child support payments (presumably from Father) to Great
Aunt, but Great Aunt told her to keep them.
       25
           Mother additionally cites our opinion in Leighton in suggesting that an agreement must
be for a fixed period of time of a year or more. 773 S.W.2d 64-65. Although we pointed out in
that case that there was an agreement for the child to stay with one party “for a year or so,” there
is no suggestion in the opinion that a fixed period must be agreed on in advance. Id.
       26
            The Power of Attorney states in part:

                                                    19
Attorney, which Great Aunt had drafted, was to ensure Great Aunt would be able
to enroll S.A.H. in school and obtain medical care for him, things she may not have
been able to do without the document. The allegedly limited nature of the Power
of Attorney, however, does not indicate that Mother did not otherwise relinquish
control regarding S.A.H. It appears aimed instead at preventing any problems
Great Aunt might encounter in caring for S.A.H. as she was not his legal guardian
at the time. As discussed above, the record demonstrates that Mother did in fact
cede control over S.A.H. to Great Aunt.

       Next, Mother asserts that any relinquishment of rights was not voluntary
because it was based on a “false misrepresentation” by Great Aunt. While both
women testified that it was originally understood between them that Great Aunt
would keep S.A.H. until Mother “got her life together,” Mother alleges that Great
Aunt never intended to return S.A.H., and thus, the transfer was under false
pretenses. Mother testified that she would not have turned S.A.H. over to Great
Aunt if Great Aunt had not agreed to return him. 27 Mother does not point to any
indication in the record that Great Aunt did not intend to return S.A.H. when the
transfer originally was made; she only argues that Great Aunt ultimately filed the
present modification action and stated once, as early as three months after taking
S.A.H., that Great Aunt contemplated filing for custody. In her testimony, Great

       I [Mother] appoint [Great Aunt] as my agent (attorney-in-fact) to act for me in
       any lawful way with respect to all of the following
       Personal and family maintenance as it relates to my minor child[. Great Aunt]
       shall have all of the rights and responsibilities for enrolling my child in school,
       obtaining and providing medical treatment, and providing with shelter.
The Power of Attorney is not quite as limited as Mother suggests.
       27
          Much of Mother’s argument under this contention is geared toward the definition of
“voluntarily relinquish” in the Norman opinion. She contends that since Great Aunt never
intended to return S.A.H., there was no meeting of the minds and thus no agreement, citing
Baroid Equipment, Inc. v. Odeco Drilling, Inc., 184 S.W.3d 1, 17 (Tex. App.—Houston [1st
Dist.] 2005, pet. denied), for general principles of contract formation.

                                               20
Aunt explained that she contemplated filing for custody because she was
concerned about S.A.H.’s having contact with Mother’s on-again, off-again
boyfriend. Great Aunt told Mother of her concern and decided not to file for
custody at that time. According to Great Aunt, she ultimately decided to file for
custody only when Mother showed up on S.A.H.’s birthday to take him back
without any warning or arrangements being made. She cited concern for the
child’s stability as a primary factor behind her decision. It is clear from her
testimony that Great Aunt’s decision evolved over time. There is no evidence that
at the time of the original transfer, she did not intend to return S.A.H. to Mother.

      Mother relies heavily on Critz v. Critz, in which the court found no evidence
of voluntary relinquishment. 297 S.W.3d 464, 470 (Tex. App.—Fort Worth 2009,
no pet.). In Critz, there was evidence the parent was physically apart from the
child for a time and an arrangement was made for the child to stay with
grandparents. Id. at 473-74. A number of factors, however, make Critz readily
distinguishable from the present case. For example, in Critz, parent and child both
lived in the grandparents’ residence for several months of the alleged one-year
relinquishment period, and they saw each other the majority of days during that
time. Id. at 474. Additionally, the grandmother in Critz testified that even after the
parent moved out, the parent was “still involved in decisions regarding” the child
and “never actually, really relinquished . . . control completely.” Id. Mother cites
to no such evidence of contact, participation, or control in the present case.

      Mother additionally relies upon In re J.E., wherein the court affirmed the
trial court’s finding that the parental presumption had not been overcome, pointing
out that it involved a similar agreement for nonparents to care for the children until
the parent could “get back on [her] feet.”         No. 09-09-00476-CV, 2010 WL
5232977, at *6, 8, 10 (Tex. App.—Beaumont Dec. 16, 2010, no pet.) (mem. op.).

                                          21
In J.E., there was evidence the parent attempted to get the children back “multiple
times,” including once with the help of the police, but the nonparents refused and
untruthfully claimed to have a restraining order against the parent. Id. at *6, 10.
There is no indication in the record before us that Mother ever requested S.A.H.’s
return prior to 2011.

       For these reasons, we disagree with Mother’s arguments.                       The record
demonstrates Mother voluntarily relinquished care, control, and possession of
S.A.H. to Great Aunt for twelve months or more as required by section 153.373 for
rebuttal of any parental presumption that may apply in this case.

       D. Best Interests of the Child

       In order to rebut the parental presumption under section 153.373, a
nonparent must additionally show that to do so would be in the child’s best
interest.    Tex. Fam. Code § 153.373(2).                Mother challenges the evidence
supporting the court’s best interest finding in her second issue, in which she
contests the finding that modification of the custody order is in S.A.H.’s best
interest under section 156.101(a) of the Family Code, but the contentions under
that issue are equally applicable to the best interest analysis under section 153.373.

        Trial courts have wide latitude in determining a child’s best interest.
Gillespie v. Gillespie, 644 S.W.2d 449, 451 (Tex. 1982); In re L.D.W., No. 14-11-
00438-CV, 2013 WL 2247383, at *8 (Tex. App.—Houston [14th Dist.] May 21,
2013, no pet.) (mem. op.). Texas courts typically utilize the so-called Holley
factors in cases requiring a best interest analysis. Holley v. Adams, 544 S.W.2d
367, 371-72 (Tex. 1976).28 These factors include: (1) the desires of the child; (2)

       28
          The Family Code does not specify the factors to be used in determining best interest,
but courts in numerous contexts involving a “best interest” analysis have looked to the factors set
forth in Holley, a parental rights termination case in which the supreme court set out a non-
exhaustive list of factors for determining a child’s best interest. 544 S.W.2d at 371-72; see also
                                               22
the emotional and physical needs of the child now and in the future; (3) the
emotional and physical danger to the child now and in the future; (4) the parental
abilities of the individuals seeking custody; (5) the programs available to assist
these individuals to promote the best interest of the child; (6) the plans for the child
by these individuals or the agency seeking custody; (7) the stability of the home or
proposed placement; (8) the acts or omissions of the parent which may indicate
that the existing parent-child relationship is not a proper one; and (9) any excuse
for the acts or omissions of the parent. Id. Proof of best interest is not limited to
these factors, nor do all factors always apply in every case. In re C.H., 89 S.W.3d
17, 27 (Tex. 2002); L.D.W., 2013 WL 2247383, at *8.

       Regarding best interest, Mother points to her own testimony that she is in a
stable relationship, has been employed for over a year, and neither she nor Fiancé
has a criminal record. Mother further testified regarding her plans for S.A.H.,
including where he would go to school if he lived with her and that she was setting
up a room for him in the house where she is living. She points out that Great Aunt
and her husband both have prior criminal convictions (theft by check for her and
DWI and cocaine possession for him) and that Great Aunt has taken S.A.H. off his
ADHD medication without a doctor’s advice to do so. Mother additionally cites
her own testimony suggesting Great Aunt has not supported the strengthening of
Mother’s relationship with S.A.H. and the Great Aunt’s admission that she and her
husband do not correct S.A.H. when he calls them “mom” and “dad.” Lastly,
Mother cites to the testimony of a high school friend that Mother is a good parent.

       On the other hand, there is considerable evidence in the record regarding
In re Doe 2, 19 S.W.3d 278, 282 (Tex. 2000) (applying Holley factors in judicial bypass
case); Zeifman v. Michels, 212 S.W.3d 582, 595 (Tex. App.—Austin 2006, no pet.) (applying
Holley factors in suit involving modification of conservatorship); In re N.A.S., 100 S.W.3d 670,
672-73 (Tex. App.—Dallas 2003, no pet.) (applying Holley factors in grandparent access
determination).

                                              23
Mother’s history of unstable and serial relationships, inability to provide a stable
home or keep employment, and disinterest in S.A.H.’s life when he was in Great
Aunt’s care. Mother moved S.A.H. through many living situations, including with
convicted felons and in shelters, and she handed S.A.H. over to a relative he had
met only recently and thereafter only saw him sporadically. The evidence further
supports the conclusion that Great Aunt took in S.A.H. and provided him stability,
perhaps for the first time in his life. Both S.A.H.’s mental health counselor and
Great Aunt testified that he was doing well in Great Aunt’s care and expressed
concerns should he be placed back in Mother’s primary care.29 There also was
testimony that S.A.H. did not enjoy his visitation periods with Mother and that
Mother used inappropriate disciplinary methods with S.A.H.; the trial court, in
fact, made a finding of fact regarding the latter allegation.

       As finder of fact and sole judge of the credibility of the witnesses, the trial
court was free to disregard any or all of Mother’s self-serving testimony as well as
that of Fiancé and her high school friend. See, e.g., Chafino v. Chafino, 228
S.W.3d 467, 472 n.8 (Tex. App.—El Paso 2007, no pet.). Likewise, the court was
within its discretion in accepting as true the testimony of Great Aunt and other
witnesses supporting its best interest determination. Given the trial court’s wide
latitude in determining best interest, we conclude that the record contains sufficient
evidence to support the court’s determination that modification of the custody
order is in S.A.H.’s best interest. See Gillespie, 644 S.W.2d at 451; Holley, 544
S.W.2d at 371-72; L.D.W., 2013 WL 2247383, at *8.

       We further conclude that even if a parental presumption were
constitutionally required in this case, the presumption would be rebutted under

       29
          Admission of the counselor’s testimony is the subject of Mother’s fifth issue, which is
discussed below.

                                               24
section 153.373 because the record demonstrates Mother voluntarily relinquished
care, control, and possession of S.A.H. to Great Aunt for twelve months or more.
Accordingly, we need not consider Mother constitutional challenge. We overrule
Mother’s first issue.

                                      III. Modification

       In her second issue, Mother contends that the trial court abused its discretion
in determining that Great Aunt satisfied the prerequisites for modifying a custody
order under section 156.101, which, as discussed, contains several grounds
supporting modification. Tex. Fam. Code § 156.101(a). The court found that a
modification was in order because it was in the best interest of S.A.H. and Mother
had voluntarily relinquished primary care and possession of S.A.H. for at least six
months to Great Aunt. See id. We have already determined above that the
evidence established Mother voluntarily relinquished actual care, custody, and
control of S.A.H. to Great Aunt for at least twelve months, that the change in
custody was in S.A.H.’s best interest, and thus any applicable parental presumption
was overcome. Based on that same evidence and reasoning, we hold that the
evidence supports the trial court’s determination that modification was proper.
Accordingly, we overrule Mother’s second issue.30

                                IV. “Morality Injunction”

       Mother asserts in her third issue that the trial court abused its discretion in

       30
           As mentioned, Mother additionally suggests in a footnote in her brief that Great Aunt
lacks standing to bring a modification proceeding because there is inadequate evidence to show
Mother voluntarily relinquished actual care, control, and possession of the child for at least six
months ending not more than 90 days preceding the date of the filing of the petition. See Tex.
Fam. Code § 102.003(9). The same evidence that established Mother voluntarily relinquished
actual care, custody, and control of S.A.H. to Great Aunt for at least twelve months also
establishes voluntary relinquishment for six months continuing to within 90 days of Great Aunt’s
filing of her petition to modify. Accordingly, the record establishes Great Aunt had standing.

                                               25
imposing an injunction prohibiting the parties “from allowing the child to be in the
presence of an unrelated person of the opposite sex with whom the party has a
dating or intimate relationship at any time.” She complains that the evidence is
legally and factually insufficient to support the court’s determination, the
injunction is overly broad, and it violates her constitutional right of association.
Again, the sufficiency of the evidence is not a separate analysis in suits affecting
the parent-child relationship but is a factor in considering whether the court abused
its discretion. T.J.L., 97 S.W.3d at 266. The trial court has broad discretion in
fashioning restrictions on a parent’s possession and access that are in the best
interest of the child; however, restrictions on possession cannot “exceed those that
are required to protect the best interest of the child,” Texas Family Code §
153.193, and there must be record evidence to support a finding that a restriction is
in the child’s best interest. Moreno v. Perez, 363 S.W.3d 725, 739 (Tex. App.—
Houston [1st Dist.] 2011, no pet.).

      The trial court stated in its findings of fact that it was imposing the
prohibition because Mother “had no intention of changing her behavior to avoid
relationships with live-in boyfriends.” There was evidence at trial that Mother had
a history of serial relationships with live-in boyfriends, some of whom had
criminal backgrounds, even while S.A.H. was in her primary care. There also was
evidence from which the trial court could have concluded that these living
arrangements were damaging to S.A.H. Both Great Aunt and S.A.H.’s counselor
testified regarding their concerns. There was testimony from multiple sources
regarding an incident in which Mother and Fiancé forced soap into S.A.H.’s
mouth. In short, given the “here-today-gone-tomorrow” aspect of Mother’s past
relationships, the trial court could have reasonably concluded that limiting
S.A.H.’s contact with men his mother was dating would be in the child’s best


                                         26
interest.

       Mother points to her own testimony and that of Fiancé that they were
engaged in a stable relationship and intended to get married. As finder of fact,
however, the trial court was free to disregard their testimony. See Chafino, 228
S.W.3d at 472 n.8. Mother further testified that none of her boyfriends ever
abused S.A.H. or took drugs or abused alcohol in front of him. However, even if
the trial court believed this testimony, it does not establish that S.A.H. was
unharmed by experiencing the succession of boyfriends. Lastly, Mother argues
that there is no evidence she would continue her prior pattern of behavior. But
evidence of the pattern of behavior is itself evidence on which the court could have
relied in concluding it is likely to continue in the future. “Past is often prologue.”
Ray v. Burns, 832 S.W.2d 431, 435 (Tex. App.—Waco 1992, no writ) (considering
mother’s past conduct in assessing best interest of child).         Considering the
evidence as a whole, the court’s finding is supported by sufficient evidence.

       Mother next asserts that the permanent injunction was overly broad. As
stated, a trial court has broad discretion in fashioning restrictions on a parent’s
possession and access that are in the best interest of the child. E.g., Roberts v.
Roberts, 402 S.W.3d 833, 843 (Tex. App.—San Antonio 2013, no pet.); Moreno,
363 S.W.3d at 739. Mother suggests that the injunction makes it difficult for
S.A.H. to develop a relationship with Fiancé before the wedding takes place. We
interpret this as an argument that the restriction in question exceeds what is
required to protect S.A.H.’s best interest. See Tex. Fam. Code § 153.193. The trial
judge, however, may have decided in his discretion that the potential benefit of
developing a relationship pre-marriage was outweighed by the possible harm to
S.A.H. and the possibility that no wedding may ever take place. See Moreno, 363
S.W.3d at 739.

                                         27
      Mother cites Moreno and Peck v. Peck, 172 S.W.3d 26, 32-35 (Tex. App.—
Dallas 2005, pet. denied), as approving “morality injunctions” that limited such
contact only overnight.      Mother, however, misreads the Moreno case.             The
injunction in Moreno originally required that the appellant/mother “exercise her
entire period of possession and access without the presence of any unrelated adult
companions.” 363 S.W.3d at 739 (emphasis added). The First Court of Appeals
reformed the injunction to change “unrelated adult” to “unrelated adult male.” Id.
at 739-40. The court did not reform the injunction so that it only prohibited
contacted during overnight visitations as Mother suggests; indeed, the court
concluded that the evidence presented supported the conclusion that it was in the
trial court’s discretion to enter an order that all visitation take place outside the
presence of adult male companions. Id. at 739.

      The facts in Moreno are similar to those in the present case, with evidence
indicating the mother of the children moved the children in with several different
men in succession. Id. We concur with the Moreno court’s conclusion that “[a]
parent’s living with a boyfriend or girlfriend, after having exposed a child to
‘several different people in dating relationships,’ can support a finding that it is in a
child’s best interest not to visit with a parent while a non-relative boyfriend or
girlfriend is present.” Id. (quoting Peck, 172 S.W.3d at 33–35). Mother does not
cite any cases in which courts on similar facts have held otherwise. The trial court
in this case may reasonably have felt that the ban on any contact with boyfriends
was justified due to the serial nature of Mother’s relationships and the potential
harm to S.A.H..

      Lastly, Mother argues that the injunction violated her right to freedom of
association and guarantee of liberty, citing the First and Fourteenth Amendments
to the United States Constitution. U.S. Const. amends. I and XIV, § 1. She does

                                           28
not, however, develop this argument beyond stating the proposition and citing the
constitution. It is therefore not properly briefed. See Tex. R. App. P. 38.1(i)
(requiring that an appellant’s brief “contain a clear and concise argument for the
contentions made, with appropriate citations to authorities and to the record”);
Bhatia v. Woodlands N. Houston Heart Ctr., PLLC, 396 S.W.3d 658, 666 n.9 (Tex.
App.—Houston [14th Dist.] 2013, pet. denied) (declining to make appellant’s
argument for him). Having considered and rejected Mother’s properly-briefed
challenges to the injunction prohibiting association with unrelated members of the
opposite sex during periods of possession, we overrule her third issue.

                    V. Deviation from Standard Possession Order

       In her fourth issue, Mother contends that the trial court abused its discretion
in deviating from a standard possession order, specifically by awarding her
weekend possession on only the second and fourth weekend of each month and not
the first, third, and fifth weekends, as a standard possession order would have
provided. See Tex. Fam. Code § 153.312(a)(1).31 In short, Mother complains that
she loses having a third weekend of visitation in months in which there are five
weekends. As Mother points out, in suits affecting the parent-child relationship,
there is a rebuttable presumption that a standard possession order is in the best
interest of the child. See id. § 153.252. A court may deviate from the terms of the
standard order, if those terms would be unworkable or inappropriate and against

       31
           We interpret Mother’s fourth issue challenging the sufficiency of the evidence to
support the order on weekend visitation as a contention the court abused its discretion. See In re
Marriage of Swim, 291 S.W.3d 500, 505 (Tex. App.—Amarillo 2009, no pet.) (“[A] reviewing
court’s holding that a trial court did not abuse its discretion [in deviating from the standard
possession order] implies that the evidence contained in the record rebutted the presumption that
the standard possession order was reasonable and in the child's best interest.”). We give wide
latitude to a trial court’s determinations on possession and visitation issues, reversing the court’s
decision only if it appears that the court abused its discretion in light of the record as a whole.
Gillespie, 644 S.W.2d at 451.

                                                29
the child’s best interest, but it must include in the order the reasons for any
deviation. See id. §§ 153.253 and 153.258; see also Ray, 832 S.W.2d at 437. In
ordering terms other than those contained in a standard order, a court may consider
(1) the age, developmental status, circumstances, needs, and best interest of the
child; (2) the circumstances of the managing conservator and of the parent named
as a possessory conservator; and (3) any other relevant factors. Tex. Fam. Code §
153.256.

      Mother additionally complains that the trial court failed to make findings of
fact in regards to this departure from the standard possession order. The court,
however, did provide supplemental findings of fact on this issue, indicating that the
court modified the standard order regarding weekends because the parties agreed to
the modification “to compensate for other possession and access orders regarding
children not the subject of this suit and to de-conflict [Mother’s] weekend
possession and access from the 1st weekend possession and access awarded to
[Father.]”   Although there is some representation in the record during the
discussion of this issue that the parties had reached an agreement, at least regarding
a switch of the first and third weekends for the second and fourth, it is not entirely
clear that there was an agreement regarding the fifth weekend.

      Although not mentioned by Mother in her appeal, the parties and the court
appear to have been aware of and concerned that there are three conservators in
this case, and that Father was entitled to possession of S.A.H. on at least the first
weekend of each month, which he had been awarded in the divorce decree, as the
pleadings in the modification action did not provide grounds for taking away that
weekend. As Great Aunt’s counsel and the amicus attorney pointed out, if Father
retained possession on the first weekend, and Mother was awarded possession on
the second, fourth, and fifth weekends, Great Aunt would only have weekend

                                         30
possession once out of every four to five weekends.

       In her appellate argument, Mother does not mention or discuss the trial
court’s supplemental findings, the discussion on the record, or the fact that
weekend visitation needed to be divided among three conservators and not the two
for which the standard possession order is designed. Instead, Mother merely
asserts that there is no evidence supporting the trial court’s deviation from a
standard order and points to testimony from her high school friend that she was a
“very loving and caring” mother. Mother has not demonstrated that the trial court
abused its discretion in deviating from the standard possession order regarding
weekend possession. Cf. In re T.J.S., 71 S.W.3d 452, 459 (Tex. App.—Waco
2002, pet. denied) (affirming deviation from standard possession order based on
such factors as the working schedules of the parties and the age of one of the
conservators). Accordingly, we overrule her fourth issue.

                          VI. Admission of Expert Testimony

       In her fifth issue, Mother complains that the trial court abused its discretion
in permitting Shaun Alan Lester, a licensed professional counselor, to testify as an
expert witness.32        Mother maintains that Lester impermissibly undertook
conflicting roles in this case in that he both counseled S.A.H. and testified
regarding what would be in the child’s best interest.33 According to Mother,
Lester’s undertaking of dual roles violated rules promulgated by the State Board of
       32
          For an expert’s testimony to be admissible, the expert must be qualified and the offered
opinion must be relevant and based on a reliable foundation. Tex. Rule Evid. 702; Exxon
Pipeline Co. v. Zwahr, 88 S.W.3d 623, 628 (Tex. 2002); New Hampshire Ins. Co. v. Allison, No.
01-12-00505-CV, 2013 WL 3947822, at *7 (Tex. App.—Houston [1st Dist.] Aug. 1, 2013, no
pet.).
       33
           Great Aunt initially hired Lester to provide counseling for S.A.H. Great Aunt’s
attorney subsequently requested and received a report from Lester containing his
recommendations related to custody of S.A.H. Lester also apparently testified in an earlier
hearing in the case.

                                               31
Examiners of Psychologists, citing 22 Texas Administrative Code sections 465.13
and 465.18.34

       During trial, before Lester took the stand, Mother’s counsel objected to his
testimony based on the same professional rules Mother relies upon on appeal. The
trial judge then questioned whether those administrative rules could be construed
as requiring the court to exclude the testimony, saying “Is this my problem or is it
Dr. Lester’s problem?” Counsel responded that the public policy of the State
should be to prohibit licensed professionals from violating rules governing their
conduct. Counsel, however, did not present the trial court with any basis in law for
excluding the testimony.             Moreover, on appeal, Mother does not cite any
evidentiary rule or substantive law that supports her contention that the trial court
erred in admitting Lester’s testimony because of his dual roles as counselor and
evaluator. See Quijano v. Quijano, 347 S.W.3d 345, 351-52 (Tex. App.—Houston
[14th Dist.] 2011, no pet.) (declining to expand on party’s conclusory argument).

       The admission of expert testimony is not determined by an administrative
code, but by principles governing the admissibility of evidence. There is no basis
to rely on the cited sections of the Administrative Code as a basis for the
inadmissibility of Lester’s testimony. See New Hampshire Ins. Co. v. Allison, No.

       34
            Section 465.18 contains the most relevant instructions:
       When seeking or receiving court appointment or designation as an expert for a
       forensic evaluation a licensee specifically avoids accepting appointment or
       engagement for both evaluation and therapeutic intervention for the same case. A
       licensee provides services in one but not both capacities in the same case. . . .
       The role of a psychologist in a child custody forensic engagement is one of a
       professional expert. The psychologist cannot function as an advocate and must
       retain impartiality and objectivity, regardless of whether retained by the court or
       as a party to the divorce. The psychologist must not perform an evaluation where
       there has been a prior therapeutic relationship with the child or the child’s
       immediate family members, unless required to do so by court order.
22 Tex. Admin. Code § 465.18(b)(5), (d)(3).

                                                 32
01-12-00505-CV, 2013 WL 3947822, at *7 (Tex. App.—Houston [1st Dist.] Aug.
1, 2013, no pet.) (applying Rule 702 instead of suggested administrative code
provisions in determining whether witness was qualified as an expert).
Consequently, we overrule Mother’s fifth issue.35

                                      VII. Conclusion

       Having overruled each of Mother’s appellate issues, we affirm the trial
court’s order of modification.




                                            /s/     Martha Hill Jamison
                                                    Justice



Panel consists of Justices Jamison, McCally, and Busby.




       35
          Great Aunt contended in the trial court and contends on appeal that the rules governing
psychologists do not apply to Lester because he is not a licensed psychologist. The trial court
also questioned whether the rules applied to Lester, and Mother argued that they did because he
held himself out as providing psychological services, a fact Lester denied in his testimony. We
need not make a determination as to whether the cited rules applied to Lester because even if
they did, Mother has offered no basis for excluding Lester’s testimony.

                                               33